department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list nov se tep rats legend taxpayer a taxpayer b_trust t financial advisor c date date state e amount f amount h amount g date date date date date date institution institution institution ira ira ira ira non-ira amount amount - amount amount amount amount amount amount amount os dear i this letter is in response to a ruling_request dated supplemented by correspondence dated ’ and ' --y and submitted by your authorized representative in which you request a letter_ruling that a proposed rollover or rollovers of a distribution or distributions from ira_annuities by you as the surviving_spouse will comply with the requirements of sec_408 of the internal_revenue_code code you also ask for a waiver of the 60-day rollover requirement contained in sec_408 of the code and you request rulings that deposits and transfers of certain amounts do not constitute excess_contributions to an ira under code sec_4973 the following facts and representations have been submitted under penalty of perjury in support of the ruling requested - taxpayer a is the surviving_spouse of taxpayer b taxpayer b whose date of birth was date died on date at the age of taxpayer a's date of birth is date taxpayer b owned three individual retirement annuities ira maintained with institution ira maintained with institution and ira maintained with institution the iras the minimum_required_distribution to taxpayer b for the calendar_year ending pursuant to code sec_408 and sec_408 was amount f amount g was distributed from the iras to taxpayer b in prior to his death as of the end of calendar_year amount h amount f less amount g represented the remaining minimum distribution required to be made to taxpayer b for calendar_year on date taxpayer b executed trust t trust t which your authorized representative has certified is a valid trust under the laws of state e is the named beneficiary of the iras your authorized representative has asserted that trust t at article v a provides that upon the death of taxpayer b the residue will be transferred and paid over to taxpayer a outright and free of trust article ill of trust t also provides that after the death of taxpayer b taxpayer a becomes the sole trustee of trust t with the power authority and obligation to distribute all of the principal and income of trust t to herself as an individual article xvi g of trust t expressly authorizes taxpayer a to make direct trustee- to-trustee transfers direct rollovers and similar types of transfers with respect to any ira owned by taxpayer b at his death your authorized representative has asserted that taxpayer a and taxpayer b had a long-term relationship with financial advisor c who managed the iras and other accounts for taxpayer a and taxpayer b taxpayer a relied on financial advisor c to provide sound financial advice and followed said advice without question until taxpayer a’s attorney and family members concluded that the advice given was incorrect especially with regard to the tax effect of certain transactions involving the ira ira and ira annuities your authorized representative has asserted that the transactions were and arguably remain of absolutely no benefit to taxpayer a but that taxpayer a trusted financial advisor c and followed his instructions to her detriment ' your authorized representative asserted that in a series of transactions regarding ira maintained by taxpayer b with institution taxpayer a signed a beneficiary claim form that your authorized representative asserts may have resulted in an unnecessary acceleration of the income taxes payable with respect to ira specifically on or about date institution transferred ira proceeds to an institution non-ira regular money market account non- ira account financial advisor c did not explain to her that the transfer was from an ira did not explain other available options to her did not explain the effect of the transfer and did not explain the rollover rules and deadlines the transfer was in the amount of amount the proceeds of ira totaling amount were received by financial advisor c acting on behalf of taxpayer a on or about date the proceeds of ira totaling amount were received by financial advisor c no later than date with regard to ira and ira when taxpayer a’s attorney and family members became aware of the transfer of the proceeds of ira into non-ira they advised taxpayer a to deposit the proceeds of both ira and ira into ira an ira set up in taxpayer a’s name and under taxpayer a’s social_security_number the proceeds of both ira and ira amount sec_2 and respectively were deposited into ira on or about date which was after the 60-day rollover period applicable to the distributions from ira sec_2 and had expired because as asserted by your authorized representative taxpayer a was still grieving over her spouse's unexpected death and was relying on the incomplete and inadequate advice of financial advisor c with respect to ira your authorized representative has asserted to the service that a distribution intended to comply with the requirements of code sec_401 and sec_408 was made with respect to calendar_year by date your authorized representative has presented documentation to the service which indicates that each account represented to be an ira account is in fact an ira furthermore your authorized representative has asserted that taxpayer a did not execute a qualified_disclaimer with respect to either ira ira or ira as a result the entire trust estate including the iras was properly transferred and paid over to taxpayer a outright and free of trust your authorized representative has asserted that no distributions or withdrawals have been made from non-ira account additionally ira which holds the assets distributed from ira and ira remain intact your authorized representative proposes to transfer a rollover amount from the non-ira account to ira the rollover amount will be equal to the value of the non-ira account as of the date of transfer less the amount allocable to the remaining calendar_year required_distribution amount h the rollover amount’ will not include either the required_distribution for calendar_year the required_distribution for calendar_year or the required_distribution for calendar_year in addition the required_distribution for calendar_year will be computed by dividing amount the date value of non-ira account less amount h by taxpayer a’s life expectancy computed using the single life table found at sec_1_401_a_9_-9 of the final income_tax regulations which required amount is approximately amount the required_distribution for calendar_year will be computed by dividing amount the date value of non-ira account less amount h and less amount by taxpayer a’s life expectancy computed using the single life table found at sec_1_401_a_9_-9 of the final income_tax regulations which required amount is approximately amount the required_distribution for calendar_year will be computed by dividing amount the date value of non-ira account less amount h less amount and less amount by taxpayer a's life expectancy computed using the single life table found at sec_1_401_a_9_-9 of the final income_tax regulations which required amount is approximately amount based on the above facts and representations you request that the internal_revenue_service issue the following rulings that ira ira and ira the iras are not inherited iras as that term is defined in code sec_408 with respect to taxpayer a that taxpayer a may be treated as a distributee or payee of ira ira and ira under code sec_408 and is eligible to roll over the assets distributed from those iras to an ira maintained in her own name that the deposit of the institution check and the institution check into ira will be treated as rollover_contributions within the meaning of code sec_408 pursuant to code sec_408 that the transfer of rollover amount from the non-ira account to ira within days of the date of this ruling letter will constitute a rollover_contribution within the meaning of code sec_408 by virtue of a waiver of the 60-day rollover requirement by the secretary pursuant to code sec_408 that pursuant to this request the taxpayer will not be required to include in gross_income for federal_income_tax purposes for the tax_year the amounts distributed from ira ira and ira to the extent rolled over into ira pursuant to this letter_ruling that the deposits of the institution check and the institution check to ira do not constitute excess_contributions within the meaning of code sec_4973 and that the transfer of the rollover amount to ira will not constitute an excess_contribution within the meaning of code sec_4973 with respect to your ruling requests code sec_408 provides the general requirements applicable to iras code sec_408 in summary provides that the minimum_required_distribution rules of code sec_401 apply to iras sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to this paragraph for purposes of clause ii the term eligible_retirement_plan means an eligible_retirement_plan described in clause iii iv v or vi of sec_402 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of this paragraph sec_408 of the code provides in general that the ira rollover rules do not apply to inherited accounts the term inherited account does not apply to an ira that is acquired by the surviving_spouse of an ira owner by reason of the death of the ira owner sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code sec_1_408-8 of the final income_tax regulations under code sec_401 and sec_408 question and answer-5 a see federal_register date provides in relevant part that the surviving_spouse of an individual may elect to treat the spouse’s entire_interest as a beneficiary in an individual's ira or the remaining part of such interest if distribution has commenced to the spouse as the spouse’s own ira this election is permitted to be made at any time after the individual’s date of death if the surviving_spouse makes such an election the required_minimum_distribution for the calendar_year of the election and each subsequent calendar_year is determined under code sec_401 with the spouse as the ira owner and not code sec_401 with the surviving_spouse as the deceased irs owner’s beneficiary ’ sec_1_408-8 of the final regulations q a-5 a provides in relevant part that in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust sec_1_408-8 of the final regulations q a-5 c provides that if the surviving_spouse makes such an election the surviving_spouse shall then be considered the ira owner for whose benefit the trust is maintained for purposes under the code sec_1_408-8 of the final regulations q a-9 provides that separately calculated required minimum distributions with respect to more than one ira may be totaled and the total_distribution may be taken from any one or more of an individual’s ira accounts in general a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his or her own ira as long as the rollover is accomplished within the requisite 60-day period a rollover may be accomplished even if the ira assets pass through either a_trust or an estate sec_4973 of the code imposes a excise_tax on the amount of an excess_contribution to an ira code sec_4973 provides that the term excess_contribution is the difference between the amount actually contributed to an ira over the amount eligible to be contributed to said ira in accordance with the requirements of various code sections including code sec_408 with respect to your initial two ruling requests generally if the proceeds of a decedent’s ira are payable to a_trust and are paid to the trustee of the trust who then pays them to the decedent’s surviving_spouse as beneficiary of the trust said surviving_spouse shall be treated as having received the ira proceeds from the trust and not from the decedent accordingly such surviving_spouse generally shall not be eligible to roll over or have transferred said distributed ira proceeds into her own ira there are exceptions to this general_rule for example the general_rule will not apply in a case where the surviving_spouse is the sole trustee of the decedent's trust who pays the ira proceeds to herself _ pursuant to the terms of the trust which provide that the trust estate is to be paid to said surviving_spouse outright and free of trust upon the demand of the surviving_spouse which surviving_spouse then receives the ira proceeds and rolls them into an ira set up and maintained in her name in this case taxpayer a was the sole trustee of trust t after the death of taxpayer b and the sole beneficiary of trust t furthermore as noted above after the death of taxpayer b taxpayer a as the trustee of trust t was to pay over the trust t estate to taxpayer a outright and free of trust under this set of facts the service will not apply the general_rule set forth above thus with respect to your first two ruling requests the service concludes as follows that ira ira and ira the iras are not inherited iras as that term is defined in code sec_408 with respect to taxpayer a that taxpayer a may be treated as a distributee or payee of ira ira and ira under code sec_408 and is eligible to roll over the assets distributed from those iras to an ira maintained in her own name with specific respect to your third and fourth ruling requests revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in response to your first two ruling requests the service has concluded that iras and were not inherited iras with respect to taxpayer a and that the proceeds of ira and were eligible for rollover treatment had taxpayer a rolled them into one or more iras on a timely basis however as noted above she did not da so in this case the service notes that the evidence produced with respect to taxpayer a’s ruling_request indicates that taxpayer a lacked sophistication with respect to iras including the tax treatment of ira_distributions and the ira rollover rules furthermore taxpayer a relied on her investment_advisor financial advisor c who essentially advised her to deposit the ira proceeds into a non-ira account additionally it was only after taxpayer a's attorney and members of taxpayer a's family became aware of the advice taxpayer a had been given by financial advisor c did taxpayer a understand the ramifications of the actions she had taken with respect to the three iras referenced herein also the proceeds of ira and ira were contributed into ira a short time after the expiration of the 60-day rollover period applicable to the distributions from ira and ira have not been spent or otherwise_disposed_of under these circumstances the service concludes that a waiver of the 60-day requirement in this case is appropriate finally the proceeds of ira sec_1 and therefore pursuant to code sec_408 with respect to your third and fourth ruling requests the service concludes as follows that the deposit of the institution check ira- and the institution check ira totaling amount and amount respectively into ira will be treated as rollover_contributions within the meaning of code sec_408 - pursuant to code sec_408 and that the transfer of rollover amount from the non-ira to ira within days of the date of this ruling letter will constitute a rollover_contribution within the meaning of code sec_408 by virtue of a waiver of the 60-day rollover requirement pursuant to code sec_408 with specific respect to your fifth ruling_request the service has ruled that the distributions of the proceeds of ira sec_1 and were eligible to be rolled over into one or more iras set up and maintained in the name of taxpayer a and that code sec_408 either authorized or authorizes taxpayer a to roll over said proceeds into one or more iras set up and maintained in the name of taxpayer a even after the expiration of the 60-day rollover period applicable to said ira accounts based on the service’s previous conclusions the actions taken with respect to ira sec_2 and or to be taken with respect to ira will result in tax deferred treatment attaching to the amounts rolled over thus with respect to your fifth ruling_request we conclude as follows that taxpayer a will not income_tax purposes for the to the extent it does not exceed the rollover amount’ ira or ira - uired to include in her gross_income for federal tax_year the amounts distributed from ira with specific respect to your sixth and seventh ruling_request taxpayer a’s contributions of amount sec_2 and into ira constituted rollover_contributions within the meaning of code sec_408 furthermore if taxpayer a contributes the rollover amount the amount distributed from ira during calendar_year less all required distributions into one or more iras set up and maintained in her name said contribution will also be treated as a rollover_contribution within the meaning of code sec_408 contributions will not constitute excess_contributions within the meaning of code sec_4973 therefore the percent excise_tax imposed by code sec_4973 will not apply to said contributions as a result said thus with respect to your sixth and seventh ruling requests we conclude as follows a - that the deposits of the institution check and the institution check to ira did not constitute excess_contributions within the meaning of code sec_4973 and that the proposed rollover_contribution or transfer of the rollover amount’ to ira will not constitute an excess_contribution within the meaning of code sec_4973 additionally please note that our ruling letter does not authorize the rollover of any amounts required to be distributed under code sec_401 and sec_408 with respect to calendar_year sec_2002 and additionally please also note that taxpayer a attained age during calendar_year and reached her required_beginning_date rbd as that term is defined in code sec_401 on date in this regard the service notes that amounts currently in ira set up and maintained in the name of taxpayer a amounts formerly in ira sec_2 and have been and are currently subject_to the applicable mandatory distribution_requirements of code sec_408 since this ruling letter concludes in part that the contribution to ira of amounts distributed on or about date from taxpayer b’s ira treated as a rollover_contribution to said ira required distributions with respect to said rolled over ira amounts must be made in accordance with the applicable mandatory distribution_requirements of code sec_408 and must begin no later than the end of the calendar_year following the calendar_year in which contributed to ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent is to be pursuant to the power_of_attorney on file with this office you are receiving the original of this letter_ruling and your representative is receiving a copy of the letter_ruling if you wish to inquire about this ruling please contact esquire se t ep ra t3 i d - at - sincerely yours frances v sloan manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice copy of notification letter form to authorized representative
